DECISION
The application of the aboye-named defendant for a review of the senténce ' of thirty, years, imposed on February 26,, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(Í) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the defendant was convicted after trial of second degree murder (shooting his wife with a shotgun) punishable by not less than 10 years' imprisonment with ho limit.. True, the sentence could have been less but it could also have been for much more under the statute. “The sentencing problem does not yield to exact analysis. It deals with human beings with differing qualities, and' is still the product essentially of a process requiring analytical skill, competence and judgment of human wisdom.” State v. Johnson, 158 A2d 746 (Conn.). Presuming, as we do, that the sentencing judge was correct in his assessment of the situation, we are unable to say the imposed sentence of 30 years with defendant, eligible for parole consideration in September, 1973, was not proper, reasonable, and sufficiently lenient, the crime and sentencing goals kept in mind.
Any contention of the defendant that the killing was an accident or that he was otherwise not guilty of the crime for which he was sentenced is not within the power of this Court to consider. Its power is limited to, “* * * review the judgment so far as it relates to the sentence imposed * * *.” Section 95-2503, R.C.M.1947.
We thank W. G. Gilbert III,' Esq., of the University Defenders for his assistance to the defendant.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.